Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed regarding Zhou CN208606014 (in view of Yang US 2018/0149808 failing to teach the newly added limitations to claims 1 and 6 have been fully considered and are persuasive.  The previous rejection has been withdrawn; all pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a backlight module, comprising:
a back adhesive disposed on a reinforcing plate
a plurality of light boards spliced with one another and disposed on the back adhesive
a fluorescent film disposed on the light boards
wherein back adhesive splicing gaps defined in the back adhesive are staggered with light board splicing gaps defined among the light boards;
the back adhesive is divided by the back adhesive splicing gaps into segmental regions, each segmental region is adhered to at least two of the light boards, and an area of the segment region of the back adhesive is greater than an area of the back adhesive splicing gap.





As for claim 6, the prior art fails to teach a backlight module manufacturing method, comprising steps as follows:
providing a reinforcing plate
manufacturing a back adhesive on the reinforcing plate
splicing a plurality of light boards on the back adhesive with splicing gaps staggered with light board splicing gaps defined among the light boards;
manufacturing a fluorescent film on the light boards
the back adhesive is divided by the back adhesive splicing gaps into segmental regions, each segmental region is adhered to at least two of the light boards, and an area of the segment region of the back adhesive is greater than an area of the back adhesive splicing gap.
The closest prior art found was Zhou CN208606014 (reference numbers refer to English translation) in view of Yang US 2018/0149808.  Zhou discloses a backlight module, comprising: a back adhesive (7, see Figure 1); a plurality of light boards 3 spliced with one another (see gaps in 3, figs 1 and 2) and disposed on the back adhesive (disposed on 7); and a fluorescent film disposed on the light boards (see page 4 second paragraph: light conversion film 2). Yang teaches a reinforcing plate (backplate, paragraph 0008).
Zhou in view of Yang meets the previous interpretation of claims 1 and 10; however, there is no explicit teaching or motivation to divide the back adhesive into splicing gaps into segmental regions, each segmental region is adhered to at least two of the light boards, and an area of the segment region of the back adhesive is greater .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. QIU ‘333 is cited for having a plurality of adjacent LED boards with a seam between them that is supported by a backplate with an adhesive, but does not teach seams/splicing gaps in the adhesive member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875